Citation Nr: 0302799	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:  Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949, and from May 1951 to November 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision from 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  

FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1952 found 
the veteran's preexisting duodenal ulcer was not aggravated 
by his second period of active duty.

2.  Additional evidence received since the July 1952 rating 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a duodenal ulcer is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Veterans Claims Assistance Act of 2000 was enacted 
during the pendency of the veteran's appeal pertaining to his 
claim to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  

The Board further finds that there is no additional duty to 
notify the veteran.  The Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to reopen the claim 
of entitlement to service connection for duodenal ulcer.  The 
statement of the case also provided notice to the veteran of 
what the evidence of record revealed.  Additionally, they 
provided notice of what the remaining evidence showed, 
including any evidence identified by the veteran.  Finally, 
these documents provided notice why this evidence was 
insufficient to reopen the claim, as well as notice that the 
veteran could still submit supporting evidence.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the Board finds that VA has fulfilled any duty to notify the 
veteran as to the laws and regulations governing his appeal, 
as well as provided adequate notice as to the type of 
evidence necessary to reopen the claim.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991 & West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a preexisting injury or disease, 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R § 3.304(b) (2001).  

In November 1951, the veteran applied for service connection 
for a duodenal ulcer.  Service connection for a duodenal 
ulcer was denied in a rating decision of July 1952 on the 
basis that the veteran's duodenal ulcer preexisted his second 
period of active duty and was not aggravated by service..  

The RO considered the veteran's service medical records and a 
February 1952 VA examination.  The veteran's entrance 
examination for his first period of active duty in October 
1948 and discharge examination in October 1949 were negative 
for any complaints or findings of a duodenal ulcer.  The 
abdominal portion of a March 1951 entrance examination was 
normal.  During the veteran's second period of active duty, 
in July 1951, he was hospitalized for abdominal pain of one-
year's duration.  A gastrointestinal series conducted shortly 
after admission found a deformity of the duodenum consistent 
with a healed duodenal ulcer.  A clinical summary of a 
Physical Evaluation Board dated in September 1951 provided a 
diagnosis of ulcer duodenum, not elsewhere classified (NEC), 
without obstruction, chronic, not incurred in the line of 
duty, existed prior to service.  The summary also noted that 
the duodenal ulcer was not aggravated beyond the normal 
progression of the condition.  The veteran was recommended 
for immediate discharge.  

A VA examination was conducted in February 1952.  The 
diagnosis was no organic gastrointestinal disease evident at 
this examination.  

The veteran was notified of the decision and he did not 
appeal.  An unappealed decision is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

The veteran attempted to reopen his claim in December 1999.  
He contends that in May 1951 he developed stomach problems.  
When he was discharged in November 1951, he maintains he was 
told that if he would sign a release that his stomach 
condition was not service connected, the Air Force would give 
him a medical discharge.  If he did not comply, he was told 
that he would have to complete his active duty requirements.  

Additional evidence received subsequent to the rating 
decision in 1952 includes additional medical evidence and 
statements from the veteran.  The medical records consist of 
private reports of treatment from 1979 to 1999.  As pertinent 
here, these records indicate that the veteran was given ulcer 
medication from 1986.  

These records simply confirm the presence of a current 
duodenal ulcer.  Evidence of a duodenal ulcer was considered 
when the claim was previously considered by the RO in July 
1952.  Accordingly, although the evidence bears "directly and 
substantially" upon the issue on appeal, the additional 
evidence is merely cumulative, and therefore, not new and 
material.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
This evidence does not pertain to whether the veteran's 
duodenal ulcer was either incurred in or aggravated by 
service in the early 1950's.  

The veteran's statements that his current duodenal ulcer was 
either incurred or aggravated in service, were considered by 
the RO in connection with the previous decision.  Thus, the 
veteran's unsupported assertions alone cannot be considered 
to be new.  Even if such statements were "new," medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
There is no evidence that the veteran is competent to make a 
medical determination that his current duodenal ulcer was 
incurred in or aggravated by service.  Hickson v. West, 11 
Vet. App. 374 (1998).  Accordingly, such statements are not 
sufficient to reopen the claim.

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence to reopen his 
claim of service connection for a duodenal ulcer.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a duodenal ulcer, the 
appeal is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

